Judgment reversed upon the law and the facts, with costs to appellants, respondents, and judgment directed for plaintiffs, with costs, for the relief demanded in the complaint. In our opinion the election was irregularly and illegally conducted. Order affirmed, without costs. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Rich, Young and Carswell, JJ., concur; Hagarty, J., dissents from the reversal of the judgment but concurs in the affirmance of the order. Settle order on notice.